                                                                                       FILED
                                                                              2019 Feb-14 AM 11:48
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JAMES LORENZA KING,                         )
                                            )
      Petitioner,                           )
                                            )
v.                                          )   Case No.: 2:18-cv-01905-AKK-JEO
                                            )
CHRISTOPHER GORDY, et al.,                  )
                                            )
      Respondents.                          )

                            MEMORANDUM OPINION

      Petitioner James Lorenza King filed this action for a writ of habeas corpus,

pro se, on or about November 19, 2018. Doc. 1. King challenges his January 1968

arrest and detention on robbery charges. Doc. 3 at 8. On January 22, 2019, the

magistrate judge to whom the case was referred filed a report recommending the

petition be dismissed with prejudice due to King’s claims being untimely.

Although King was notified of his right to file objections to the report and

recommendation, no objections from King have been filed with the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the response thereto, the

magistrate judge’s report is hereby ADOPTED and his recommendation is

ACCEPTED. Accordingly, the petition for writ of habeas corpus is due to be

DISMISSED WITH PREJUDICE.               Further, because the petition does not


                                        1
present issues that are debatable among jurists of reason, a certificate of

appealability is also due to be DENIED. See 28 U.S.C. § 2253(c); Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a), Rules Governing § 2254

Proceedings. A separate Final Order will be entered.

      DONE the 14th day of February, 2019.

                                     _________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE




                                        2
